DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendment filed 07/07/2021 is acknowledged. Claims 1-17 are pending. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/07/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 1-17 objected to because of the following informalities (Note: objection applies to subsequent dependent claims): 
Claim 1 is a method claim including both apparatus and method limitations. {Please amend the claim to be directed to method claim limitations}.
Claim 13, the limitation “if the timing controller determining that the bus address matches an address of the timing controller” is a conditional limitation, where if the condition of the limitation is not met, it would render the rest of the claim limitations moot. 
 Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3-8, 10, 12, 13, 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2017/0032746) in view of Park et al. (US 2016/0321208), further in view of Matsuda (US 2005/0015561).
As to Claim 1, Chen et al. discloses A method for controlling a timing controller, comprising: acquiring a bus address in a bus signal transmitted over an I2C bus, the I2C bus being connected to the timing controller (fig.8-inter-integrated circuit IIC connected to driving communication device of TFT-LCD);  if the timing controller determining that the bus address matches an address of the timing controller, acquiring data information in the bus signal (fig.8- para.0161-driving circuit communication device of a TFT-LCD 803 reads device data via the inter-integrated circuit (IIC)); 
acquiring an address of a target function circuit according to the data information (fig.8- para.0161- device address corresponding to device data of the target device (fig.8- programmable gamma correction buffer circuit chip 8021; power management chip 8022 are target devices and are read as function circuits) according to a preset mapping relationship between the device the device address is acquired); 
generating and transmitting a query instruction to a memory according to the address of the target function circuit (para.0161- writing the device working codes of the target device (function circuit) which is read into the data register of the target device according to the device address corresponding to the device data of the target device through IIC), and receiving switch control data corresponding to the target function circuit fed back by the memory; 
controlling, according to the switch control data, a switch connected to the target function circuit to be turned on, 
so that the target function circuit acquires operation parameters of the target function circuit stored in the memory through the corresponding switch (para.0161- writing the device working codes of the target device (function circuit) which is read into the data register of the target device according to the device address corresponding to the device data of the target device through IIC)
wherein the timing controller is powered by a power supply circuit (fig.8-power source; para.0162), 
the timing controller comprises a plurality of function circuits (ig.8- programmable gamma correction buffer circuit chip 8021; power management chip 8022), and 
the target function circuit is a controlled function circuit indicated by the bus signal (fig.8- para.0160, 0163; the programmable gamma correction buffer circuit chip 8021 and the power management chip 8022 are controlled target devices as indicated by the preset mapping relationship between the device data and the device address obtained from the EEPROM 801 via IIC).
Chen et al. does not expressly disclose acquiring a bus address in a bus signal transmitted over an I2C bus, if the timing controller determining that the bus address matches an address of the timing controller; receiving switch control data corresponding to the target function circuit fed back by the memory; controlling, according to the switch control data, a switch connected to the target function circuit to be turned on. 
Park et al. discloses receiving switch control data corresponding to the target function circuit fed back by the memory (fig.6- fig.6- data registers 140 may output stored data such that switches 150 assigned to “1” are activated and switches assigned to “0” are deactivated; para.0068-0071), controlling, according to the switch control data, a switch connected to the target function circuit to be turned on (fig.5-6- para.0067-switch circuit 150’ may include first switch circuit to connect memory 220’ and timing controller 110 to teach other, and for connecting memory 220 to input unit 160 connected to external device, and the switching unit 150′ may connect any one of the first and second switch circuits and release the connection of the other of the first and second switch circuits).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Chen et al. by implementing a switch circuit as disclosed by Park et al., the motivation being to be able to connect any one of the switches and release the connection of the other one of the switches, thus allowing for the function circuits to be independently connected. 
	Chen et al. in view of Park et al. disclose a 12C bus connected to the timing controller (Chen-fig.8-IIC connected to driving circuit communication device of a TFT-LCD 803.), but do not expressly disclose acquiring a bus address in a bus signal transmitted over an I2C bus; the timing controller determining that the bus address matches an address of the timing controller. 
Matsuda discloses acquiring a bus address in a bus signal transmitted over [an I2C] bus, (fig.1-2-para.0055- signal generator 12 compares a comparison value obtained from the interrupt controller 3 with the address on the address bus 6), timing controller determining that the bus address matches an address of the timing controller (para.0055- a timing controller as a selection control means which operates in accordance with the state transition diagram illustrated in FIG. 2 to control the output timing of the wait signal W, the address selection signal X and the output acknowledgment signal E; fig.2-para.0060-0062, 0064- when the address on bus 6 matches the comparison value, the CPU can read data without execution of the wait process; para.0086).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Chen et al. in view of Park et al., by matching the bus address (of Chen) with that of the timing controller, as disclosed by Matsuda, the motivation being to realize a high-speed operation of the CPU. 

As to Claim 3, Chen et al. in view of Park et al., as modified by Matsuda, disclose wherein acquiring an address of a target function circuit according to the data information comprises: acquiring a data information part in the bus signal, and parsing the data information part to convert the bus signal into an address identifiable inside the timing controller (Chen-fig.8- para.0160, 0163; the programmable gamma correction buffer circuit chip 8021 and the power management chip 8022 are controlled target devices as indicated by the preset mapping relationship between the device data and the device address obtained from the EEPROM 801 via IIC).

As to Claim 4, Chen et al. in view of Park et al., as modified by Matsuda, disclose wherein controlling, according to the switch control data, a switch connected to the target function circuit to be turned on comprises: if a plurality of the switch control data is received, controlling switches connected to various target function circuits to be turned on sequentially according to each of the switch control data. Chen-fig.8-target function circuits 8021, 8022; Park-fig.6- data register 140 outputs stored data to activate first, second switches150; para.0067-0071)

As to Claim 5, Chen et al. in view of Park et al., as modified by Matsuda, disclose wherein the switch control data is stored in a look-up table, and the look-up table represents a corresponding relationship between an address of each function circuit and the switch control data (Chen-fig.4-para.0012-0013,0116,0163- look-up unit looks up device address corresponding to the device data of the target device according to preset mapping relationship between the device data and device address; Park-fig.6- data register 140, switch 150; para.0066-0071).

As to Claim 6, Chen et al. in view of Park et al., as modified by Matsuda, disclose wherein the look-up table stores the corresponding relationship between the address of each function circuit and the switch control data (Chen-fig.4-para.0012-0013,0116,0163- look-up unit looks up device address corresponding to the device data of the target device according to preset mapping relationship between the device data and device address; Park-fig.6- data register 140, switch 150; para.0066-0071).

As to Claim 7, Chen et al. in view of Park et al., as modified by Matsuda, disclose wherein the look-up table stores a predefined corresponding relationship between a number of each function circuit and the switch control data (Chen-fig.4-para.0012,0115-0116,0163- look-up unit looks up device address corresponding to the device data of the target device according to preset mapping relationship between the device data and device address; Park-fig.6- data register 140, switch 150; para.0066-0071).

As to Claim 8, Chen et al. in view of Park et al., as modified by Matsuda, disclose wherein controlling, according to the switch control data, a switch connected to the target function circuit to be turned on comprises: generating a switch control analog signal according to the switch control data; transmitting the switch control analog signal to the switch connected to the target function circuit, and controlling the switch to be turned on (Chen-fig.8- function circuits 8021, 8022; Park- para.0067-0071- the switching unit 150′ may connect any one of the first and second switch circuits and release the connection of the other of the first and second switch circuits; The data register 140′ may output the stored data such that switches assigned to “1” are activated (e.g., connected or turned ON) and switches assigned to “0” are deactivated (e.g., disconnected or turned OFF).

As to Claim 10, Chen et al. in view of Park et al., as modified by Matsuda, disclose wherein the query instruction comprises the address of the target function circuit (Chen-para.0161, 0163- device address corresponding to the device data of the target device).

As to Claim 12, Chen et al. in view of Park et al., as modified by Matsuda, disclose wherein the power supply circuit is a pulse width modulation chip power supply (Chen-para.0158, 162- the power source supplies power to the power management chip which may be a PWM IC).

As to Claim 13, Chen et al. discloses A timing controller configured to connect to an I2C bus, comprising: a processor (fig.8- driving circuit communication device of TFT-LCD 803; para.0161), a memory (fig.8- EEPROM 801), a plurality of switches, and a plurality of function circuits (fig.8- para.0163-programmable gamma correction buffer circuit chip 8021; power management chip 8022); 
the processor (fig.8- driving circuit communication device of TFT-LCD 803; para.0161) and each of the function circuits (fig.8- para.0163-programmable gamma correction buffer circuit chip 8021; power management chip 8022) are configured to be connected to a power supply circuit (fig.8-power source; para.0162); 
the memory (fig.8-EEROM 801) stores switch control data for instructing to control an on or off state of each switch and an operation parameter of each function circuit (para. 0163- EEPROM 801 stores device data of each of the buffer circuit chip 8021 and the power management chip 8022, that includes  a device configuration code and a device working code, and the device working code includes a device configuration parameter and a device calibration parameter); 
the processor is connected to a first access terminal of the memory (fig.8- fig.8- driving circuit communication device of TFT-LCD 803 is connected to a terminal of the EEPROM 801 to read the device data of the target device (i.e. the function circuit; the target device is a programmable gamma correction buffer circuit chip 8021 and the power management chip 8022); 
each function circuit is connected to a second access terminal of the memory through a one-to-one corresponding switch (fig.8- the programmable gamma correction buffer circuit chip 8021 and the power management chip 8022 are connected to the EEPROM 801 via the IIC)
the processor is configured to execute following processing: 
acquiring a bus address in a bus signal transmitted over an I2C bus, the I2C bus being connected to the timing controller; 
if the timing controller determining that the bus address matches an address of the timing controller, acquiring data information in the bus signal (fig.8- para.0161-driving circuit communication device of a TFT-LCD 803 reads device data via the inter-integrated circuit (IIC)); 
acquiring an address of a target function circuit according to the data information (fig.8- para.0161- device address corresponding to device data of the target device (function circuit) according to a preset mapping relationship between the device the device address is acquired); 
generating and transmitting a query instruction to the memory according to the address of the target function circuit, and receiving switch control data corresponding to the target function circuit fed back by the memory (para.0161- writing the device working codes of the target device (function circuit) which is read into the data register of the target device according to the device address corresponding to the device data of the target device through IIC),
controlling, according to the switch control data, the switch connected to the target function circuit to be turned on, so that the target function circuit acquires operation parameters of the target function circuit stored in the memory through the corresponding switch (para.0161- writing the device working codes of the target device (function circuit) which is read into the data register of the target device according to the device address corresponding to the device data of the target device through IIC)
wherein the target function circuit is a controlled function circuit indicated by the bus signal (fig.8- para.0160, 0163; the programmable gamma correction buffer circuit chip 8021 and the power management chip 8022 are controlled target devices as indicated by the preset mapping relationship between the device data and the device address obtained from the EEPROM 801 via IIC).
Chen et al. does not expressly disclose a plurality of switches, the memory stores switch control data for instructing to control an on or off state of each switch; each function circuit is connected to a second access terminal of the memory through a one-to-one corresponding switch; acquiring a bus address in a bus signal transmitted over an I2C bus, the I2C bus being connected to the timing controller; the timing controller determining that the bus address matches an address of the timing controller.
Park et al. discloses a plurality of switches (fig.6- switch circuit 150’; para.0067), the memory stores switch control data for instructing to control an on or off state of each switch (fig.6- data registers 140 may output stored data such that switches assigned to “1” are activated and switches assigned to “0” are deactivated; para.0068-0071), each function circuit is connected to a second access terminal of the memory through a one-to-one corresponding switch (fig.5-6- para.0067-switch circuit 150’ may include first switch circuit to connect memory 220’ and timing controller 110 to teach other, and for connecting memory 220 to input unit 160 connected to external device).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Chen et al. by implementing a switch circuit as disclosed by Park et al., such that each function circuit (i.e. programmable gamma correction buffer circuit chip 8021 and the power management chip 8022 of Chen) are connected to memory (EEPROM of Chen) via a respective switch. The motivation being to be able to connect any one of the switches and release the connection of the other one of the switches, thus allowing for the function circuits to be independently connected. 
	Chen et al. in view of Park et al. disclose an I2C bus, the I2C bus being connected to the timing controller (Chen-fig.8-IIC connected to driving circuit communication device of a TFT-LCD 803), but do not expressly disclose acquiring a bus address in a bus signal transmitted over an I2C bus; the timing determining that the bus address matches an address of the timing controller.
Matsuda discloses acquiring a bus address in a bus signal transmitted over [an I2C] bus (fig.1-2-para.0055- signal generator 12 compares a comparison value obtained from the interrupt controller 3 with the address on the address bus 6), the timing determining that the bus address matches an address of the timing controller (para.0055- a timing controller as a selection control means which operates in accordance with the state transition diagram illustrated in FIG. 2 to control the output timing of the wait signal W, the address selection signal X and the output acknowledgment signal E; fig.2-para.0060-0062, 0064- when the address on bus 6 matches the comparison value, the CPU can read data without execution of the wait process; para.0086).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Chen et al. in view of Park et al., by matching the bus address (of Chen) with that of the timing controller, as disclosed by Matsuda, the motivation being to realize a high-speed operation of the CPU (in this case, the controller). 

As to Claim 16, Chen et al. in view of Park et al., as modified by Matsuda, disclose wherein when a plurality of the switch control data is received (Park-fig.6- data register 140 outputs stored data to activate switches 150; para.0068-0071), the processor is further configured to execute: controlling switches connected to various target function circuits to be turned on sequentially according to each of the switch control data (Chen-fig.8-target function circuits 8021, 8022; Park-fig.6- data register 140 outputs stored data to activate switches 150; para.0067-0071).

As to Claim 17, Chen et al. in view of Park et al, as modified by Matsuda, disclose wherein the memory further stores a look-up table, the switch control data is stored in the look-up table, and the look-up table represents a corresponding relationship between an address of each function circuit and the switch control data (Chen-fig.4-para.0012,0116,0163; Park-fig.6- data register 140, switch 150; para.0066-0071)

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2017/0032746) in view of Park et al. (US 2016/0321208), further in view of Matsuda (US 2005/0015561), and further in view of Chen (US 2019/0385547).
As to Claim 11, Chen et al. in view of Park et al., as modified by Matsuda, do not expressly disclose wherein the switch is a MOS transistor.  
Chen discloses wherein the switch is a MOS transistor (fig.3- switches 41, 42 may be IGFET transistors; para.0036).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Chen et al. in view of Park et al., as modified by Matsuda, by implementing the switch (as disclosed by Park) as IGFET transistor, as disclosed by Chen, the motivation being to control the connection state of the first and second switch to be turned on/off simultaneously with a single control line.  

Allowable Subject Matter
Claims 2, 9,14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 2 is allowable over the prior art since the cited references taken alone or in combination do not teach or suggest “wherein determining that the bus address matches an address of the timing controller comprises: determining whether valid bit data other than a starting bit in data in the signal transmitted over the bus for addressing is consistent with data corresponding to the address of the timing controller”, in combination with the other limitations in the claim. 
Claim 9 is allowable over the prior art since the cited references taken alone or in combination do not teach or suggest wherein the operation parameters of the function circuit comprise an operation parameter of an overdrive circuit, an operation parameter of a precision color control circuit and an operation parameter of a Dither circuit, and the switch control analog signal comprises: a first control signal, configured to control a first switch connected to the overdrive circuit to be turned on, so that the overdrive circuit acquires the operation parameter of the overdrive circuit from the memory; a second control signal, configured to control a second switch connected to the precision color control circuit to be turned on, so that the precision color control circuit acquires the operation parameter of the precision color control circuit from the memory through the second switch; and a third control signal, configured to control a third switch connected to the Dither circuit to be turned on, so that the Dither circuit acquires the operation parameter of the Dither circuit from the memory through the third switch; the function circuits comprise the overdrive circuit, the precision color control circuit and the Dither circuit, and the switches comprise the first switch, the second switch and the third switch, in combination with the other limitations in the claim. 
Claim 14 is allowable over the prior art since the cited references taken alone or in combination do not teach or suggest “wherein the processor is configured to generate a switch control analog signal according to the switch control data, transmit the switch control analog signal to the switch connected to the target function circuit, and control the switch to be turned on; the operation parameters of the function circuits comprise an operation parameter of an overdrive circuit, an operation parameter of a precision color control circuit, and an operation parameter of a Dither circuit, the switch control analog signal comprises a first control signal, a second control signal, and a third control signal, and the switches comprise: a first switch, a first terminal of the first switch being connected to a second access terminal of the memory; a second switch, a first terminal of the second switch being connected to the second access terminal of the memory; a third switch, a first terminal of the third switch being connected to the second access terminal of the memory; the function circuits comprise: an overdrive circuit, an input terminal of the overdrive circuit being connected to a second terminal of the first switch; a precision color control circuit, an input terminal of the precision color control circuit being connected to a second terminal of the second switch; a Dither circuit, an input terminal of the Dither circuit being connected to a second terminal of the third switch; the processor is configured to control the first switch to be turned on according to the first control signal, and is configured to control the second switch to be turned on according to the second control signal, and is further configured to control the third switch to be turned on according to the third control signal” in combination with the other limitations in the claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISMERY E. MERCEDES whose telephone number is (571)272-7558. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DISMERY MERCEDES/               Primary Examiner, Art Unit 2627